IMAX Corporation

Exhibit 10.40

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated as of
September 28, 2018 is entered into by and between IMAX CORPORATION, a
corporation organized under the laws of Canada (the “Company”), and DON SAVANT
(the “Executive”).

WHEREAS, the Company and the Executive wish to amend that certain Employment
Agreement between them dated as of February 15, 2018 (the “Agreement”), as
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1. Term. Section 2 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“The Executive’s employment pursuant to this Agreement shall be effective as of
February 15, 2018, and shall terminate upon the earlier to occur of (i) the
Executive’s termination of employment pursuant to Section 4 hereunder and
(ii) January 31, 2019. The period commencing as of February 15, 2018 and ending
on January 31, 2019 is hereinafter referred to as the “Term”. Before the end of
the Term, the Company and the Executive shall commence discussions relating to
the possibility of extending the term of Executive’s employment with the
Company, and the Company shall inform the Executive on or before November 1,
2018 (or such later date as the parties may mutually agree) if it does not
intend to employ the Executive after expiration of the Term.”

2. No Further Changes. Except with respect to the change made by Section 1
above, all of the terms and conditions of the Agreement remain in full force and
effect.

3. Counterparts. This Amendment may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Amendment on September 28, 2018.

 

IMAX CORPORATION       DON SAVANT By:   /s/ Jeffrey Vance       /s/ Don Savant
Name:   Jeffrey Vance       Title:   Senior Vice President, Finance & Controller
      By:   /s/ Ed MacNeil       Name:   Ed MacNeil       Title:   Senior Vice
President, Finance      